--------------------------------------------------------------------------------

Exhibit 10.1



THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.


PROMISSORY NOTE


Principal Amount:  Up to $1,000,000.00

August 28, 2019



Tiberius Acquisition Corporation, a Delaware corporation (“Maker”), promises to
pay to the order of Lagniappe Ventures LLC or its registered assigns or
successors in interest or order (“Payee”), the principal sum of up to One
Million Dollars ($1,000,000.00) in lawful money of the United States of America,
on the terms and conditions described below.  All payments on this Note (unless
the full principal is converted pursuant to Section 16 below) shall be made by
check or wire transfer of immediately available funds to such account as Payee
may from time to time designate by written notice in accordance with the
provisions of this Note.



 
1.
Repayment. The principal balance of this Note shall be payable on the earliest
to occur of (i) the date on which Maker consummates its initial business
combination, and (ii) the date that the winding up of Maker is effective (such
date, the “Maturity Date”). The principal balance may not be prepaid without
Payee’s written consent.




 
2.
Interest. This Note shall be non-interest bearing.

 

 
3.
Drawdown Requests. Payee, in its sole and absolute discretion, may fund up to
One Million Dollars ($1,000,000.00) for costs reasonably related to Maker’s
consummation of an initial business combination. The principal of this Note may
be drawn down from time to time until the date on which Maker consummates its
initial business combination, upon written request from Maker to Payee (each, a
“Drawdown Request”). Each Drawdown Request must state the amount to be drawn
down, and must be in multiples of not less than Ten Thousand Dollars ($10,000)
unless agreed upon by Maker and Payee. Payee, in its sole discretion, shall fund
each Drawdown Request no later than five (5) business days after receipt of a
Drawdown Request; provided, however, that the maximum amount of drawdowns
collectively under this Note shall not exceed One Million Dollars
($1,000,000.00). Once an amount is drawn down under this Note, it shall not be
available for future Drawdown Requests even if prepaid. Except as set forth
herein, no fees, payments or other amounts shall be due to Payee in connection
with, or as a result of, any Drawdown Request by Maker.




 
4.
Application of Payments. All payments received by Payee pursuant to this Note
shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, and then to the reduction of the unpaid principal
balance of this Note.




 
5.
Events of Default. The following shall constitute an event of default (“Event of
Default”):



(a)       Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
Maturity Date.


(b)      Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.



--------------------------------------------------------------------------------

(c)       Involuntary Bankruptcy, Etc. The entry of a decree or order for relief
by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.
 
6.    Remedies.


(a)      Upon the occurrence of an Event of Default specified in Section 6(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.


(b)      Upon the occurrence of an Event of Default specified in Sections 5(b)
and 5(c) hereof, the unpaid principal balance of this Note and all other amounts
payable hereunder, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.


7.    Priorities. Maker and Payee acknowledge that Maker is the obligor under
certain other promissory notes to Payee (the “Other Notes”). Notwithstanding
anything to the contrary in the Other Notes, Maker and Payee agree that if the
Maturity Date pursuant to this Note occurs for any reason, Maker shall repay all
amounts due and payable under this Note and the Other Notes pari passu based
upon the respective amounts due and payable under this Note and the Other Notes.


8.    Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.


9.    Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.
 
10.  Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party.  Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.



--------------------------------------------------------------------------------

11.  Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.


12.  Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.  Trust Waiver.  Notwithstanding anything herein to the contrary, Payee
hereby waives any claim in or to any distribution of or from the trust account
(the “Trust Account”) established in connection with Maker’s initial public
offering (the “IPO”), and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any claim against the Trust Account for any reason
whatsoever; provided, however, that on the Maturity Date, Maker shall repay the
principal balance of this Note out of the proceeds released to Maker from the
Trust Account.


14.  Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee.


15.  Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.


16.  Conversion.


(a) At Payee’s option, at any time prior to payment in full of the principal
balance of this Note, Payee may elect to convert all or any portion of the
unpaid principal balance of this Note into that number of warrants issued by the
Maker (the “Conversion Warrants”) equal to: (x) the portion of the principal
amount of this Note being converted pursuant to this Section 17, divided by (y)
$1.00, rounded up to the nearest whole number of warrants.


(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) Payee shall surrender
and deliver this Note, duly endorsed, to Maker or such other address which Maker
shall designate against delivery of the Conversion Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to Payee in the principal amount that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall, at the direction of
Payee, deliver to Payee (or its members or their respective affiliates) (Payee
or such other persons, the “Holders”) the Conversion Warrants, which shall bear
such legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and Payee and applicable state and federal securities
laws.


 (c) The Holders shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Warrants upon conversion
of this Note pursuant hereto; provided, however, that the Holders shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holders in connection with any such conversion.


17.  Registration Rights.


(a) Reference is made to that certain Registration Rights Agreement between
Maker and the parties thereto, dated as of March 15, 2018 (the “Registration
Rights Agreement”). All capitalized terms used in this Section 18 shall have the
same meanings ascribed to them in the Registration Rights Agreement.


(b) The Holders shall be entitled to one Demand Registration, which shall be
subject to the same provisions as set forth in Section 2.1 of the Registration
Rights Agreement.



--------------------------------------------------------------------------------

(c) The Holders shall also be entitled to include the Conversion Warrants and
shares underlying such warrants in Piggyback Registrations, which shall be
subject to the same provisions as set forth in Section 2.2 of the Registration
Rights Agreement; provided, however, that in the event that an underwriter
advises Maker that the Maximum Number of Securities has been exceeded with
respect to a Piggyback Registration, the Holders shall not have any priority for
inclusion in such Piggyback Registration.


(d) Except as set forth above, the Holders and Maker, as applicable, shall have
all of the same rights, duties and obligations set forth in the Registration
Rights Agreement.


[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.



 
TIBERIUS ACQUISITION CORPORATION
     
By:
/s/ Michael Gray
 
Name: Michael Gray
 
Title: Chief Executive Officer






--------------------------------------------------------------------------------